F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 4 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JIM C. ELLIOTT,

          Plaintiff-Appellant,

 v.                                                    No. 96-3309
                                                  (D.C. No. 96-CV-3209)
 ROBERT D. HANNIGAN and                                  (D. Kan.)
 CHARLES E. SIMMONIES,
 Secretary of Corrections, KDOC,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Elliott is a state prisoner and a pro se litigant. Mr. Elliott filed a civil

rights complaint pursuant to 42 U.S.C. § 1983 complaining his property was taken

under a newly established incentive plan adopted by the Kansas Department of

Corrections due to his refusal to participate in institutional programming. The

trial court dismissed his complaint for failure to state a claim for relief under

§ 1983. Mr. Elliott then filed a motion for reconsideration and the district court

denied this motion finding Mr. Elliott "makes no argument which states a viable

constitutional challenge to the incentive system."



      We turn first to Mr. Elliott's complaint. This document consists of many

pages filled with a litany of complaints. In order to give the reader the flavor of

this complaint, we quote it, in small part:

             These institution administration members/staff, already knows
      that they are in violation of my Civil and Constitutional Rights ....
      Plus is violating the State/Federal "GRANDFATHER CLAUSE" ....

             And their [sic] are three (3) State Judges that NEVER said or
      made any kind of agreement or deal to take any knid [sic] of
      institution programs ....

             ....

             The Records Clerk of this institution has WillFully and
      Wanton-Misconduct and Negligence by the Warden abusive-powers
      has Taken-A-Way my Legal and Personal-property of ... one T.V. ...
      that the money did not come from the prisons system ....

             ....

                                          -2-
           MisConduct of County Attorney, ILLEGALLY Charges,
      ConVictions, Sentenceing [sic], and Holding, MisCarriage of Justice,
      MisLeading of Jury, MisConduct of Offices, Denial of Civil Rights,
      and much more ....

            ....

             I have tried to get both institutions .... to give my T.V., and
      Radio, back to me, before it getts-out [sic] of their hands, and their
      [sic] are No Checks, and Balances within the Kansas Prisons of this
      State ... and they both has Refused and Denied me my Legal-
      Personal-Property of my T.V., and Radio.



      The Trial Court entered a written order, which states in part:

             Having examined the complaint, the court finds plaintiff has
      alleged only broadly that the imposition of the incentive system is
      unfair and abusive. He has failed to identify any argument which
      might be construed as a constitutional challenge to the incentive
      plan, and the court finds the complaint states no more than a broad
      challenge to a state regulation. These allegations are insufficient to
      state a claim for relief under § 1983, which provides a remedy for
      violations of constitutionally-protected interests.



      Mr. Elliott appeals this decision arguing, in part:

      [T]he KDOC, and all institutions of said state [of Kansas] makes
      great deals of money by through the ... inmate store(s) .... Mr.
      Elliott, he is the full and unqualified owner, and entitled to the
      present possession of ... 1 ... T.V., and 1 ... Radio ....


      Mr. Elliott's pleadings are vague, filled with conclusions and nearly

unintelligible. He asserts he is being illegally held. He complains of various

                                         -3-
prison programs. He apparently argues he is entitled to the return of his TV and

radio.



         Applying the rules of liberal construction we afford pro se pleadings, see

Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996), if Mr. Elliott is

arguing he is illegally held and wishes to challenge his conviction, a civil rights

civil suit cannot be used to raise this issue. Instead, Mr. Elliott should file a

habeas petition.



         Again, applying the rules of liberal construction, if Mr. Elliott is arguing

the defendants wrongfully took his TV and radio, a § 1983 suit is not the proper

action. See Hudson v. Palmer, 468 U.S. 517, 533 (1984), holding intentional

deprivations of property do not violate the Due Process Clause if adequate state

post-deprivation remedies are available.



         As we can discern no error by the trial court, the judgment is affirmed. The

mandate shall issue forthwith. 1


         1
          Petitioner is further notified that he is under a continuing duty to pay the
partial filing fee required in this court under the provisions of the Prison
Litigation Reform Act. Failure to pay these fees will be recorded by the office of
the Clerk of the Court of the United States Court of Appeals. Information
regarding failure to pay fees as required by law will be provided to the court upon

                                            -4-
                                         Entered for the Court


                                         WADE BRORBY
                                         United States Circuit Judge




the filing of any future appeals in this court.


                                           -5-